DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  07/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-12, 20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0233620, hereinafter “Wang”).

Regarding claim 1, Wang discloses an image sensor apparatus (Figs. 1, 11 and 12, par. [0030]), comprising: 
a frontside surface (33); a backside surface (32) (Fig. 1 and par. [0032]-[0033]);  

a storage well (35 comprising deep N-well (n-)) situated between the backside surface (32) and the storage region (PW (p-)) (Fig. 1 and par. [0032]); and 
a doping region (SW (n)) situated between the storage region and the storage well (Fig. 1 and par. [0033]-[0034]), wherein: an impurity type (n) of the doping region is opposite an impurity type (n-) of the storage well (Fig. 1 shows that the impurity type of doping region SW is n while the impurity type of the storage well is n-), a lateral area of the storage well (35) is greater than or equal to a lateral area of the storage region (PW (p-)), and no portion of a lateral perimeter of the storage region extends outside of a lateral perimeter of the storage well (see Fig. 1.  It is clearly seen that the lateral perimeter of the storage region 35 is the full width shown in Fig. 1 while the lateral perimeter of the storage region PW (p-) or FD (n+) is much less than that of the storage region 35).

Regarding claim 2, Wang further discloses that the storage region comprises a storage node (PW (p-)) or a floating diffusion (Fig. 1). 

Regarding claim 4, as also taught by Wang, a transfer gate (TG/TX) formed on the frontside surface, wherein the transfer gate is configured to cause charge to transfer from the storage well to the storage region in response to a bias applied to the transfer gate (see par. [0034]-[0035]).



	Regarding claim 7, also disclosed by Wang is a shallow region (SW (n)) and a deep region (Deep N-well (n-)), the deep region being situated between the backside surface and the shallow region, and wherein a doping of the shallow region is heavier than a doping of the deep region (see Figs. 1, 6 & 7 and par. [0051]. It should be noted that the doping of SW (n) is inherently heavier than the doping of the deep region N-well (n-) in order for the image sensor to function as disclosed). 

	Regarding claim 8, Wang further teaches that the storage region is a storage node, and a floating diffusion node (FD) is situated between the frontside (33) and the backside (32) (see Fig. 1). 

	Regarding claim 9, as shown in Figs. 1 and 10 of Wang, the image sensor comprises circuitry coupled to the floating diffusion node (FD). 

	Regarding claim 10, Wang further teaches a pump gate structure (also TG) disposed between the storage node (PW (p-)) and the floating diffusion node (FD), wherein the pump gate structure is configured to cause charge to transfer from the storage node to the floating diffusion node in response to a bias applied to a signal gate coupled to the pump gate structure (see par. [0031], [0034]).   

	Regarding claim 11, as also taught by Wang, the pump gate structures comprises a virtual barrier region (VB), a p-type barrier region (PB), and a p-type well region (PW) situated between the virtual barrier region and the p-type barrier region (see Fig. 1 and par. [0033]).

	Regarding claim 12, it is seen in Fig. 1 of Wang that the p-type barrier region (PB) is adjacent to the storage node (PW) and the virtual barrier region (VB) is adjacent to the floating diffusion node (FD). 

	Regarding claim 20, as discussed in claim 1 and Fig. 1, the storage region comprises a floating diffusion node (FD). 

	Regarding claim 26, Wang further discloses a drain region (38 connected to Vss shown in Figs. 1 and 11), a transfer drain gate (TG/TX) formed on the frontside surface, wherein the transfer drain gate is configured to cause excess charge to transfer from the storage well to the drain region in response to a bias applied to the transfer drain gate (Figs. 1 & 11 and par. [0053]-[0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Wang” as applied in claim 1 in view of Nozaki et al. (US 2009/0200585, hereinafter “Nozaki”).

Regarding claim 3, Wang does not explicitly disclose a pinning layer disposed between the storage region and the frontside surface, the pinning layer being situated adjacent to the storage region.  However, in the same field of endeavor, Nozaki teaches, in Fig. 2, a backside illuminated image sensor comprising a pinning layer (215) that is disposed between a storage well (210) and the frontside surface (207), and the pinning layer is adjacent to the storage region to improve sensitivity while reducing crosstalk (see Nozaki, Fig. 2 and par. [0023] and [0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang and Nozaki to provide a pinning layer as claimed so as to improve sensitivity while reducing crosstalk as taught by Nozaki above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Wang” as applied in claim 4 in view of Lee et al. (US 2018/0190697, hereinafter “Lee”). 
Regarding claim 6, Wang teaches that the storage region is a storage node as discussed in claim 1.  Wang fails to teach that, in a plain view of the image sensor apparatus, the transfer gate extends laterally around at least a portion of the storage node.  

For that reason, one of ordinary skill in the art would be motivated to implement the transfer gate to extend around at least a portion of the storage node to improve charge transfer efficiency and speed as taught by Lee above. 

Allowable Subject Matter
Claims 27-35 are allowed.
Claims 13-19 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 27, the prior art of record fails to teach or suggest, either alone or in combination, the combination of limitations of claim 27 including “…a pump gate structure situated between the storage well and the frontside surface, a first doping region of the pump gate structure being adjacent to the storage well; a first floating diffusion node situated adjacent to a first side of the pump gate structure; a second floating diffusion node situated adjacent to a second side of the pump gate structure; a first transfer gate configured to direct charge from the storage well to the first floating diffusion node in response to a bias applied to the first transfer gate; and a second transfer gate configured to direct the charge from the storage well to the second floating diffusion node in response to a bias applied to the second transfer gate.”
Regarding claims 28-35, these claims are dependent from claim 27. 
Regarding claim 13, the prior art of record also fails to teach or suggest “the signal gate, wherein the signal gate is formed on the frontside surface, and wherein the pump gate structure is horizontal and is situated, at least in part, under the signal gate.”
Regarding claims 14 & 15, these claims are dependent from claim 13.
Regarding claim 16, the prior art of record also fails to teach or suggest the limitations of claim 16 including “the storage region is a first storage node and the storage well is a first storage well, and further comprising: a second storage node, the second storage node being situated closer to the frontside surface than to the backside surface; a second storage well situated between the backside surface and the second storage node, wherein a lateral area of the second storage well is greater than or equal to a lateral area of the second storage node, and no portion of a lateral perimeter of the second storage node extends outside of a lateral perimeter of the second storage well; a floating diffusion node disposed between the first and second storage nodes; circuitry coupled to the floating diffusion node; 41Attorney Docket No. DARTOO1U a first transfer gate formed on the frontside surface and configured to cause a first charge to transfer from the first storage well to the first storage node in response to a voltage applied to the first transfer gate; a first signal gate formed on the frontside surface and configured to cause the first charge to transfer from the first storage node to the floating diffusion node in response to a voltage applied to the first signal gate; a second transfer gate formed on the frontside surface and configured to cause a second charge to transfer from the second storage well to the second storage node in response to a voltage applied to the second transfer gate; and a second signal gate formed on the frontside surface and configured to cause the second charge to transfer from the second storage node to the floating diffusion node in response to a voltage applied to the second signal gate.”
Regarding claims 17-19, these claims are dependent from claim 16.
Regarding claim 21, the prior art of record also fails to teach or suggest the limitations of claim 21 including “a first storage node; a second storage node; a first horizontal pump gate structure situated between and adjacent to the first storage node and a first side of the floating diffusion node; and a second horizontal pump gate structure situated between and adjacent to the second storage node and a second side of the floating diffusion node, 44Attorney Docket No. DARTOO1U wherein each of the first and second horizontal pump gate structures is a multi-layer structure comprising a p-type barrier region, a virtual barrier region, and a p-type well region sandwiched between the p-type barrier region and the virtual barrier region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697